DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8-18 and 20-26 are pending in this application.               Claims 8-18 are presented as amended claims.
               No Claims are presented as original claims.
               Claims 20-26 are newly presented.
               Claims 1-7 and 19 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-18 and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8, 17, and 18 recite, “. . . selectively control flight of the flying object by switching between a first flight control method . . . and a second flight control method . . .” Claims 17 and 18 have similar parallel limitations. Applicant’s arguments assert that “selectively switching” precludes operating according to both a part of a first flight condition and a second flight condition (Applicant’s Remarks, Nov. 17, 2021, pg. 15). Examiner was unable to determine support for such a definition of “selectively” in paragraphs [0048], [0072], [0082] and [0088] of the instant application’s specification. Consequently, independent claims 8, 17, and 18 are rejected for lack of written description. Claims 9-16 and 20-26 are rejected due to dependency on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially” in claims 23, 25, and 26 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised For the purposes of the prior art rejection below this term has been interpreted as controlled semi-autonomously based upon real-time information. Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 15-18, 20, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cleaver (WO 2018091870 A1). As regards the individual claims:
Regarding claim 8, Cleaver teaches a:
flight control system comprising (Cleaver: clm. 048; A flight control system)
a setting unit configured to set a degree of risk in at least one airspace of a first flight path of a flying object (Cleaver: pg. 3 lns. 6-18; there is provided a method for assessing a risk associated with a flight path for an aircraft system. The method comprises analyzing an intensity map relating to a three dimensional space, wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel. The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the 
an acquiring unit configured to acquire a flight plan prior to a flight of the flying object, wherein the flight plan defines a first flight condition including the degree of risk in the at least one airspace of the first flight path of the flying object (Cleaver: pg. 8 lns. 23-26; a flight path is determined . . . for example an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point [and] analyzing traffic intensity values for one or more voxels along the flight path [which correlates to risk]
a determining unit configured to determine a second flight condition based on an object detected within a predetermined range from the flying object in the at least one airspace (Cleaver: pg. 18 lns. 10-18; It is likely that UASs are likely to carry collision avoidance systems (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)
While Cleaver does not explicitly teach:
and a flight control unit configured to selectively control flight of the flying object by switching between a first flight control method according to the first flight 
a method of minimizing the risk profile of a calculated flight path by shaping the flight path such as to avoid areas determined to have high probability of aircrafts present; and further, upon an a new risk being determined, such as the presence of an aircraft, shifting the control approach of the aircraft based upon the real-time risk level increasing above the originally expected risk threshold so that the newly identified aircraft is avoided (Cleaver: pg. 24, ln 15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path) (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft.)(Cleaver: pg. 24, ln 15-24; [upon autonomous detection of an intruding, aircraft flight control changes, and the intruder] aircraft acts as a "repulsor", in a form of a moving flight traffic intensity object that distorts the flight intensity field, pushing or urging the course of the UAS away from its originally planned flight path. The greater the risk becomes the stronger the deviation.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Cleaver teaches the limitation based on 
wherein the flying object is controlled in accordance with the first flight control method when the degree of risk in the at least one airspace is a first degree of risk wherein the flying object is controlled autonomously in accordance with the second flight control method when the degree of risk in the at least one airspace is a second degree of risk which is greater than the first degree of risk(Cleaver: pg. 24, ln 15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path)(Cleaver: pg. 24, ln15-24; [upon autonomous detection of an intruding, aircraft flight control changes, and the intruder] aircraft acts as a "repulsor", in a form of a moving flight traffic intensity object that distorts the flight intensity field, pushing or urging the course of the UAS away from its originally planned flight path. The greater the risk becomes the stronger the deviation.)
Regarding claim 9, as detailed above, Cleaver teaches the invention as detailed with respect to claim 8. Cleaver further teaches:
wherein the setting unit sets the degree of risk in the at least one airspace in accordance with (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example, the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
at least one of a ground congestion degree corresponding to the at least one airspace (Cleaver: pg. 30 ln 21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability or simply no fly areas over populated space)
an altitude in the at least one airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA - to allow altitude for emergency maneuvers / actions and to clear obstacles it is necessary to operate with an MSA with reference to the ground level.)
a congestion degree in the at least one airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ)
an attribute of the at least one airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 10, as detailed above, Cleaver teaches the invention as detailed with respect to claim 8. Cleaver further teaches:
wherein the first flight condition the flight plan includes (Cleaver: pg. 8 lns. 23-24; a flight path is determined
a passing place (Cleaver: pg. 24, lns. 2-5; the method for determining a flight path can run both in pre-flight (for 
a destination, and the first flight path (Cleaver: pg. 8 lns. 25-28; an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point)
and a first flight path the second flight condition determined by the determining unit includes a second flight path of the flying object toward the destination through the passing place in the flight plan (Cleaver: pg. 26 lns. 21-27; [system] can make use of real time position and start/finish waypoints for all aircraft. If a potential encounter is identified, such a potential encounter can then calculate a global solution that minimizes risk [which requires calculating a flight path for each UAV])
and the flight control unit controls the flight of the flying object so that the flying object travels along the second flight path in the second flight control method. (Cleaver: pg. 27 lns. 11-16; In some embodiments, the aircraft system 1000 is configured to determine flight path information itself, for example based on historical flight data and/or real time flight data, and control operation of the aircraft system 1000 accordingly.)
Regarding claim 11, as detailed above, Cleaver teaches the invention as detailed with respect to claim 10. Cleaver further teaches:
wherein the degree of risk in the at least one airspace is determined by (Cleaver: pg. 2 lns. 2-6; The method comprises determining  (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
at least one of a ground congestion degree corresponding to the at least one airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the at least one airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA - to allow altitude for emergency maneuvers / actions and to 
a congestion degree in the at least one airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ)
an attribute of the at least one airspace and a flight operation of the flying object performed in the at least one airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 15, as detailed above, Cleaver teaches the invention as detailed with respect to claim 10. Cleaver further teaches:
a positioning unit configured to measure a position of the flying object; (Cleaver: pg. 26 lns. 21-27; [system] can make use of real time position . . . for all aircraft)
and a detecting unit configured to detect an object located (Cleaver: pg. 18 lns. 10-18; It is likely that UASs are likely to carry collision avoidance systems)
within a predetermined range from the flying object (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)
wherein the determining unit determines the second flight path based on the measured position of the flying object and the predetermined range of the detected object from the flying object. (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft.)
Regarding claim 16, as detailed above, Cleaver teaches the invention as detailed with respect to claim 15. Cleaver further teaches:
wherein the setting unit sets the degree of risk in the at least one airspace in accordance with at least one of (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end  (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
a ground congestion degree corresponding to the at least one of airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the at least one of airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA - to allow altitude for emergency maneuvers / actions and to 
a congestion degree in the at least one of airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ)
an attribute of the at least one of airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 17, Cleaver teaches a:
flight control system comprising: a setting unit configured to (Cleaver: clm. 048; A flight control system)
set a degree of risk in at least one airspace of a first flight path of the flying object (Cleaver: pg. 2 lns. 2-6; The method comprises  (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
a generating unit configured to generate a second flight plan including a part of a first flight condition defined in a first flight plan (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
when the set degree of risk at least one airspace (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.)
is equal to or greater than a first predetermined degree of risk(Cleaver: pg. 27 lns. 18-24; based on traffic intensity values of the one or more voxels along the preferred flight path; and select the preferred flight path if the probability of encounter is less than a first threshold value [where risk is a calculated, in part, based upon probability of encounter]
a transmitting unit configured to transmit the first flight plan and the generated second flight plan to the flying object wherein the first flight plan defines a first flight condition including the degree of risk in at least one airspace of the first flight path of the flying object; an acquiring unit configured to acquire the transmitted first flight plan of the flying object and second flight plan (Cleaver: pg. 3 lns. 16-20; aircraft system 1000 may be configured to receive a flight path as determined in accordance with any of the embodiments described herein, for example from a remote control center or flight control system (some or all of which may be cloud based) (Cleaver: pg. 27 lns. 18-24; method comprises assessing the risk associated with the preferred flight path based on the determined probability of encounter)
a determining unit configured to determine a second flight condition and a flight control unit configured to selectively control flight of the flying object by switching between a first flight control method according to the first flight condition described in the acquired first flight plan and a second flight control method according to the acquired second flight plan and the determined second flight condition wherein the flying object is controlled in accordance with the first flight control method when the degree of risk in the at least one airspace is less than the first degree of risk; and wherein the flying object is controlled autonomously in accordance with the second flight control method when the degree of risk in the at least one airspace is equal to or greater than a first degree of risk(Cleaver: pg. 24, ln 15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path) (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft.)(Cleaver: pg. 24, ln 15-24; [upon autonomous detection of an intruding, aircraft flight control changes, and the intruder] aircraft acts as a "repulsor", in a form of a moving flight traffic intensity object that distorts the flight intensity field, pushing or urging the course of the UAS away from its originally planned flight path. The greater the risk becomes the stronger the deviation.)
Regarding claim 18, Cleaver teaches a:
flight control apparatus comprising: an acquiring unit configured to (Cleaver: clm. 050; An aircraft system configured to receive a flight path)
acquire a flight plan prior to a flight of a flying object wherein the flight plan defines a first flight condition including the degree of risk in at least one airspace of a first flight path of the flying object (Cleaver: pg. 8 lns. 23-26; a flight path is determined . . . for example an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point 35 (Cleaver: pg. 3 lns. 6-18; there is provided a method for assessing a risk associated with a flight path for an aircraft system. The method comprises analyzing an intensity map relating to a three dimensional space, wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel. The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path. The method comprises assessing the risk associated with the preferred flight path based on the determined probability of encounter.)
a determining unit configured to determine a second flight condition based on an object detected within a predetermined range from the flying object in the at least one airspace (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a 
a method of minimizing the risk profile of a calculated flight path by shaping the flight path such as to avoid areas determined to have high probability of aircrafts present; and further, upon an a new risk being determined, such as the presence of an aircraft, shifting the control approach of the aircraft based upon the real-time risk level increasing above the originally expected risk threshold so that the newly identified aircraft is avoided wherein the flying object is controlled in accordance with the first flight control method when the degree of risk in the at least one airspace is a first degree of risk; and wherein the flying object is controlled autonomously in accordance with the second flight control method when the degree of risk in the at least one airspace is a second degree of risk which is greater than the first degree of risk the flight control unit selects the second flight control method to control the flying object in the airspace (Cleaver: pg. 24, ln 15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path) (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)(Cleaver: pg. 24, ln 15-24; [upon autonomous detection of an intruding, aircraft flight control changes, and the intruder] aircraft acts as a 
Regarding claim 20, as detailed above, Cleaver teaches the invention as detailed with respect to claim 18. Cleaver further teaches:
a ground congestion degree corresponding to the at least one airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e) Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the at least one airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA) - to allow altitude for emergency maneuvers / actions and to clear obstacles it is necessary to operate with an MSA with reference to the ground level.)
a congestion degree in the at least one airspace (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested )
an attribute of the at least one airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 23, as detailed above, Cleaver teaches the invention as detailed with respect to claim 22. Cleaver further teaches:
wherein the flight of the flying object is controlled in the at least one airspace based fully on the flight plan acquired prior to the flight of the flying object defined by the first flight condition according to the first flight control method when the degree of risk in the at least one airspace is the first degree of risk; the flight of the flying object is partially controlled in the at least one airspace based on the flight plan acquired prior to the flight of the flying object defined by the first flight condition, (Cleaver: pg. 23 lns. 16-18; the method [for the first flight control mode] for determining a flight path can run . . . in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller))
and partially controlled autonomously in the at least one airspace based on the second flight condition according to the second flight control method when the degree of risk in the at least one airspace is the second degree of risk which is greater than the (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
and the flight of the flying object is controlled in the at least one airspace manually by a remote operator according to the third flight control method when the degree of risk in the at least one airspace is the third degree of risk which is greater than the second degree of risk. (Cleaver: pg. 27 lns. 18-24; system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based), wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information)
Regarding claim 25, as detailed above, Cleaver teaches the invention as detailed with respect to claim 22. Cleaver further teaches:
wherein the flight of the flying object is controlled in the at least one airspace based fully on the flight plan acquired prior to the flight of the flying object defined by the first flight condition according to the first flight control method when the degree of risk in the at least one airspace is a first degree of risk; the flight of the flying object is partially controlled in the at least one airspace based on the flight plan acquired prior to the flight of the flying object defined by the first flight condition, (Cleaver: pg. 23 lns. 16-18; the method for determining a flight path can run . . . in pre-flight (for example to determine one or 
and partially controlled autonomously in the at least one airspace based on the second flight condition according to the second flight control method when the degree of risk in the at least one airspace is the second degree of risk which is greater than the first degree of risk; (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
and the flight of the flying object is controlled in the at least one airspace manually by a remote operator according to the third flight control method when the degree of risk in the at least one airspace is the third degree of risk which is greater than the second degree of risk. (Cleaver: pg. 27 lns. 18-24; system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based), wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information)
Regarding claim 26, as detailed above, Cleaver as modified by Olsoe teaches the invention as detailed with respect to claim 12. Cleaver further teaches:
wherein the flight of the flying object is controlled in the at least one airspace based fully on the flight plan acquired prior to the flight of the flying object defined by the first flight condition according to the first flight control method when the degree of (Cleaver: pg. 23 lns. 16-18; the method [for the first flight control mode] for determining a flight path can run . . . in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller))
the flight of the flying object is partially controlled in the at least one airspace based on the flight plan acquired prior to the flight of the flying object defined by the first flight condition, and partially controlled autonomously in the at least one airspace based on the second flight condition according to the second flight control method when the degree of risk in the at least one airspace is the second degree of risk which is greater than the first degree of risk; (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
and the flight of the flying object is controlled in the at least one airspace manually by a remote operator according to the third flight control method when the degree of risk in the at least one airspace is the third degree of risk which is greater than the second degree of risk. (Cleaver: pg. 27 lns. 18-24; system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based), wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information)
Claims 12-14, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cleaver (WO 2018091870 A1) in view of Olsoe (US 20120290153 A1). As regards the individual claims:
Regarding claim 12, as detailed above, Cleaver teaches the invention as detailed with respect to claim 8. Olsoe teaches:
wherein the acquiring unit further acquires a flight instruction to manually control the flying object (Olsoe: ¶¶ 024-025; "Normal Mode" operation) is provided through PFCCs 104, identified in rectangular form with broken lines [but when aircraft switches to] "Direct Mode" control of the actuators is provided as a regression mode of operation through the alternate flight control unit (AFCU) 106, in the event of loss of critical data to support the augmentation control laws, or multiple PFCCs failures. The system is capable of safe flight and landing after reversion to Direct Mode. Direct Mode provides direct "stick to surface" control of the Primary Surfaces and the horizontal stabilizer, with no augmentation.)
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to combine Cleaver with the further teachings of Olsoe because combining prior art elements according to known methods to yield predictable results is obvious. Here Cleaver teaches a UAV switching to an alternative control method based on the detection of an increase in risk, while Olsoe teaches independent mode switching including manual control. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized the benefits of the combination of Cleaver’s risk detection and Olsoe’s manual control were predictable.
the flight control unit switches between the first flight control method, the second flight control method (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft
and a third flight control method (Cleaver: pg. 27 lns. 18-24; system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based, wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information
and the flying object is controlled manually in accordance with the first flight control method when the degree of risk in the at least one airspace is a third degree of risk which is greater than the second degree of risk (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.
Regarding claim 13 (renumbered claim 19 in previous action), as detailed above, Cleaver as modified by Olsoe teaches the invention as detailed with respect to claim 12. Cleaver further teaches:
wherein the setting unit sets the degree of risk in the at least one airspace accordance with (Cleaver: pg. 2 lns. 2-6; The method comprises  (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance
at least one of a ground congestion degree corresponding to the at least one airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the at least one airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA - to allow altitude for emergency maneuvers / actions and to 
a congestion degree in the at least one airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ
or a flight operation of the flying object performed in the at least one airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 14, as detailed above, Cleaver as modified by Olsoe teaches the invention as detailed with respect to claim 12. Cleaver further teaches:
the first flight condition of wherein the flight plan includes (Cleaver: pg. 8 lns. 23-24; a flight path is determined)
a passing place (Cleaver: pg. 24, lns. 2-5; the method for determining a flight path can run both in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller))
a destination, and the first flight path (Cleaver: pg. 8 lns. 25-28; an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point 35
the second flight condition determined by the determining unit path of the flying object toward the destination through the passing place defined by the first flight conditions of the flight plan (Cleaver: pg. 26 lns. 21-27; [system] can make use of real time position and start/finish waypoints for all aircraft. If a potential encounter is identified, such a potential encounter can then calculate a global solution that minimizes risk . . .
and the flight control unit controls the flight of the flying object so that the flying object travels along the second flight path in the second flight control method. (Cleaver: pg. 27 lns. 11-16; In some embodiments, the aircraft system 1000 is configured to determine flight path information itself, for example based on historical flight data and/or real time flight data, and control operation of the aircraft system 1000 accordingly.
Regarding claim 22, as detailed above, Cleaver teaches the invention as detailed with respect to claim 18. Cleaver further:
[] the flight control unit switches between the first flight control method, the second flight control method, and a third flight control method (Cleaver: pg. 23 lns. 16-18; [mode 1] the method for determining a flight path can run . . . in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller)) (Cleaver: pg. 23 lns. 29-31; [mode 2] incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)(Cleaver: pg. 27 lns. 18-24; [mode 3] system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based), wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information)
However, Cleaver does not explicitly teach:
wherein the acquiring unit further acquires a flight instruction to manually control the flying object [. . . ] and the flying object is controlled manually in accordance with the third flight control method when the degree of risk in the at least one airspace is a third degree of risk which is greater than the second degree of risk; however, Olsoe does teach:
wherein the acquiring unit further acquires a flight instruction to manually control the flying object [. . . .] and the flying object is controlled manually in accordance with the third flight control method when the degree of risk in the at least one airspace (Olsoe: ¶¶ 024--025; pilot commands during manual flight ("Normal Mode" operation) is provided through PFCCs 104, identified in rectangular form with broken lines [but when aircraft switches to] "Direct Mode" control of the actuators is provided as a regression mode of operation through the alternate flight control unit (AFCU) 106, in the event of loss of critical data to support the augmentation control laws, or multiple PFCCs failures. The system is capable of safe flight and landing after reversion to Direct Mode. Direct Mode provides direct "stick to surface" control of the Primary Surfaces and the horizontal stabilizer, with no augmentation.)).
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to combine Cleaver with the further teachings of Olsoe because combining prior art elements according to known methods to yield predictable results is obvious. Here Cleaver teaches an aircraft with three alternative control methods that are switchable based upon assessed risk, while Olsoe teaches responding to a request for manual control with an alternative control method. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized the benefits of the combination of Cleaver’s risk detection and Olsoe’s manual control were predictable.
Regarding claim 24, as detailed above, Cleaver as modified by Olsoe teaches the invention as detailed with respect to claim 22. Cleaver further teaches:
wherein the acquiring unit further acquires a flight instruction to manually control the flying object; the flight control unit switches between the first flight control method, the second flight control method, and a third flight control method; (Cleaver: pg. 23 lns. 16-18; the method for determining a flight path can run . . . in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller)) (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft) (Cleaver: pg. 27 lns. 18-24; system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based), wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information)
Cleaver does not explicitly teach:
and the flying object is controlled manually in accordance with the third flight control method when the degree of risk in the at least one airspace is a third degree of risk which is greater than the second degree of risk; however, Olsoe does teach:
and the flying object is controlled manually in accordance with the third flight control method when the degree of risk in the at least one airspace is a third degree of risk which is greater than the second degree of risk (Olsoe: ¶¶ 024--025; pilot commands during manual flight ("Normal Mode" .
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to combine Cleaver with the further teachings of Olsoe because combining prior art elements according to known methods to yield predictable results is obvious. Here Cleaver teaches an aircraft with three alternative control methods that are switchable based upon assessed risk, while Olsoe teaches responding to a request for manual control with an alternative control method. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized the benefits of the combination of Cleaver’s risk detection and Olsoe’s manual control were predictable.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cleaver (WO 2018091870 A1) in view of Ravenscroft (US 20090210109 A1). As regards the individual claims:
Regarding claim 21, as detailed above, Cleaver teaches the invention as detailed with respect to claim 18. Cleaver further teaches:
wherein the first flight condition of the flight plan includes a passing place a destination and the first flight path; (Cleaver: pg. 24 lns. 2-5; the method for determining a flight path can run both in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller)
Ravenscroft teaches:
the second flight condition determined by the determining unit includes a second flight path of the flying object toward the destination through the passing place defined by the first flight conditions of the flight plan; and the flight control unit controls the flight of the flying object so that the flying object travels along the second flight path in the second flight control method (Ravenscroft: ¶ 099; FIG. 5 illustrates an initial flight plan or routing 502a that includes four destinations D1-D4, denoted respectively at 504a, 504b, 504c, and 504d. Assuming a graph representation of the flight plan 502a, the four destinations D1-D4 may appear as vertices within that graph. FIG. 5 also illustrates costs or weights associated with traveling between these different destinations, as denoted respectively at 506a-506f. The initial flight plan 502a provides for the vehicle making a round trip beginning at the destination D1, passing through the destinations D2, D4, D3, and returning to the starting point D1 as indicated.) (Ravenscroft: Fig. 005; [showing rerouting incorporating passing places while avoid obstacle]).

    PNG
    media_image1.png
    554
    862
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cleaver with the teachings of Ravenscroft because combining prior art elements according to known methods to yield predictable results is obvious. Here Cleaver teaches a UAV switching to an alternative control method based on the detection of an increase in risk, while Ravenscroft teaches rerouting an existing flight plan to avoid an obstacle but still pass through waypoints. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination of Cleaver’s risk detection and Ravenscroft rerouting.
Response to Arguments
Applicant's remarks filed September 9, 2021 have been fully considered.
Applicant has amended claim 13 to be dependent on claim 12, and cancelled Examiner added claim 19. This action is effective at resolving the claim objection of claim 13 under 37 CFR 1.126 and consequently the objection is hereby withdrawn.
Applicant asserts that previously applied art Cleaver only teaches a: ”real time flight control mode [that] merely detours the UAS ‘along the path of least resistance to go underneath the intruder aircraft’ [and as such] merely reacts to a ‘real time intruder aircraft’ [by pushing] the course of the UAS away from its original path [and has] no regard to the flight plan of the original path”. Examiner respectfully disagrees and points to Cleaver page 2, lines 02-05 which states “a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space” and Fig. 12

    PNG
    media_image2.png
    408
    419
    media_image2.png
    Greyscale

which also describes a particular flight plan with a start and an end. Because the UAV is still attempting to reach the end of the flight plan during and after an encounter with an intruder vehicle it is 
Applicant further argues “Cleaver merely teaches switching, not selectively switching” as amended claim 8 teaches. Applicant details that “selectively controls” precludes operating according to both a part of a first flight condition and a second flight condition. Examiner was unable to determine support for such a definition of selectively in paragraphs [0048], [0072], [0082] and [0088] of the instant application’s specification and such an interpretation would not be consistent with the broadest reasonable interpretation of the claim. Consequently, Applicant's arguments with respect to obviousness of independent claims 8, 17, and 18 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kuhara (US 20170106976 A1) which discloses a method of managing the crashing of air by interpreting a real time image of the potential crash area and using image object recognition to avoid damaging objects on the ground. Also pertinent is Itabashi (US 20170200376 A1) which discloses calculating an aircraft route based upon the risk calculated to arise from information regarding surrounding hindrances.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MACEEH ANWARI/Primary Examiner, Art Unit 3663